                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                             3:19-cv-00482-RJC
ALBERT C. COSTNER,                      )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )               ORDER
                                        )
ANDREW SAUL,                            )
Commissioner of Social Security,        )
                                        )
             Defendant.                 )
                                        )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorneys’

Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, filed

on November 2, 2020. (Doc. No. 19). Plaintiff indicates that Defendant has

consented to this Motion, Defendant has not objected to the requested fees, (id. at

2), and the time for doing so has expired. Having reviewed the Motion, supporting

materials, memorandum in support, and the case file, the Court determines that

Plaintiff should be awarded attorneys’ fees under EAJA, 28 U.S.C. § 2412(d), in the

amount of $6,800.00.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorneys’ Fees,

(Doc. No. 19), is GRANTED. The Court will award attorneys’ fees in the amount of

$6,800.00, and pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586 (2010), the

fee award will first be subject to offset of any debt Plaintiff may owe to the United

States. The Commissioner will determine whether Plaintiff owes a debt to the

United States. If so, that debt will be satisfied first, and if any funds remain, they


                                            1
               will be made payable to Plaintiff and mailed to Plaintiff’s counsel. If the United

               States Department of the Treasury reports to the Commissioner that the Plaintiff

               does not owe any debt, the Government will exercise its discretion and honor an

               assignment of EAJA fees, and pay those fees directly to Plaintiff’s counsel. No

               additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.




Signed: July 2, 2021




                                                          2
